Citation Nr: 0808158	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-28 551	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for a cyst 
of the right lateral abdominal wall from August 9, 1994, to 
September 18, 2005.

2.  Entitlement to a temporary total evaluation for a period 
of convalescence following surgery on January 6, 2004, under 
the provisions of 38 C.F.R. § 4.30 (2007) (Paragraph 30 
benefits).


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1990 to August 1994.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted service connection for a cyst of the right lateral 
abdominal wall and assigned an initial 0 percent rating 
effective August 9, 1994.  The veteran appealed requesting a 
higher rating.  In November 2006, the RO increased the 
initial rating to 10 percent effective September 19, 2005.  
She continued to appeal requesting a compensable rating from 
August 9, 1994, to September 18, 2005.

The veteran also perfected an appeal of the issue of 
entitlement to a temporary total evaluation for a period of 
convalescence following surgery to remove a cyst on January 
6, 2004.  

Per the veteran's request, a hearing before the Board was 
scheduled in February 2008.  In December 2007, she withdrew 
this hearing request.  38 C.F.R. § 20.702(e) (2007).


FINDINGS OF FACT

1.  On January 6, 2004, the cyst was excised and the veteran 
was released later that same day; on January 15, 2004, the 
sutures were removed and it was noted that the incision was 
healing well without signs of infection; on September 19, 
2005, she had a well-healed, tender scar measuring 4 x .5 cm.

4.  The veteran was out of work from January 6, to January 
15, 2004, and the surgery did not result in severe 
postoperative residuals or immobilization by cast.

5.  The scar from excision of the cyst has been tender since 
January 6, 2006 without other identified residuals.


CONCLUSIONS OF LAW

1.  The criteria are met for a 10 percent rating for 
residuals of a cyst of the right abdominal wall effective 
January 6, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes (DCs) 7804, 7819 (2002 & 2007).

2.  The criteria are not met for a compensable rating for a 
cyst of the right abdominal from August 9, 1994, to January 
5, 2004.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, DCs 7804, 7819 (2002 
& 2007).

3.  The criteria have not been met for a temporary total 
evaluation for convalescence following excision of the cyst 
on January 6, 2004.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

With regard to the initial rating for the cyst, this appeal 
arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required with 
regard to downstream questions such as the initial evaluation 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With regard to the veteran's claim for a temporary total 
evaluation, she was sent a VCAA notice letter in March 2007.  
The letter provided her with notice of the evidence necessary 
to substantiate the claim, the evidence VA would assist her 
in obtaining, and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that she submit any 
evidence in her possession pertaining to the claim and 
provided notice on the rating and effective date elements.  
Thus, the content of the letter provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.  

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice was provided after the initial denial.  The timing 
deficiency was cured, however, by readjudication of the claim 
in a June 2007 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In developing her claims, VA obtained the veteran's service 
treatment records and VA treatment records.  In addition, VA 
examinations were provided in September 1994 and September 
2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Factual Background

The veteran's service treatment records indicate that she 
complained of right-sided lateral abdominal wall tenderness 
in November 1992.  On examination, she had a fluctuant mass 
measuring 2 x 2 cm.  An abscess was confirmed by needle 
aspiration.  The abscess was incised and drained.  She 
returned the following day for removal of the packing.  There 
was decreased erythema and pain.  It was noted she was doing 
well.  She was given instructions for wound care.  The 
following week, she said the wound was much improved.  On 
objective examination, there was no erythema and it was noted 
that the abscess was healing.  There are no further records 
of any follow-up treatment during her military service for 
this particular cyst.  It is noted that she had a cyst under 
her left breast that was treated in March and May 1994.  At 
that time, it was noted that she had previously had one on 
her right hip.  

In August 1994, the veteran claimed service connection for 
several disabilities including "cyst absest [sic] L breast R 
side."  The report of the September 1994 VA examination 
indicates that she had a cyst under the left breast and a 
cyst in the right hip area.  She said that the cysts had 
increased in size intermittently and had been present for 
about seven months.  She said she had steroid injections for 
cyst under the left breast, which resulted in a significant 
decrease in size.   On objective physical examination, she 
had a 1 cm firm cyst of the left upper abdomen and 5 mm cyst 
in the right hip area.  There was no drainage, erythema, or 
tenderness.  

In a January 1995 decision, the RO granted service connection 
for the cyst that was located under her left breast, but did 
not address the cyst that was located on her right 
hip/abdomen.  She did not appeal the decision or clarify that 
she was also seeking service connection for the cyst on her 
right side.  

VA treatment records indicate that the veteran reported that 
the cyst on her left side had recently opened and drained on 
its own in October 1995.  She wanted to have it removed.  
Several attempts were made to contact her for a follow-up 
appointment, but in May 1996, she reported that the condition 
had resolved.  A January 1998 record notes that she had a 
cyst on her left chest wall measuring 2 x 2 cm without 
erythema or tenderness.  There were no complaints made or 
treatment for a cyst on her right side.  

A December 2003 record indicates that the veteran said that 
she had concerns about a cyst and wanted it removed.  She was 
referred for a surgical consultation.  It was noted that she 
had a 4 x 4 cm cystic lesion on her right flank without 
infection.  She reported no history of infection.  An 
appointment was made to have it excised.  On January 6, 2004, 
the cyst was excised.  She was discharged to her home later 
that day.  A follow-up appointment on January 15, 2004, 
indicates the incision healed well.  She had no fever or 
signs of infection.  All the sutures were taken out.  There 
are no further follow-up records.  

In April 2004, the veteran filed a claim for a temporary 
total evaluation for a period of convalescence following the 
January 2004 excision of the cyst on her right side.  She 
said she had been previously rated for the cyst of the left 
side, but that it should have been her right side.  

In the November 2004 decision at issue on appeal, the RO 
granted service connection for the cyst of the veteran's 
right abdominal wall and assigned a 0 percent initial rating 
effective August 9, 1994, the day after she was discharged 
from military service.  

In the veteran's December 2004 notice of disagreement (NOD), 
she said the cyst grew in size until it was removed by VA 
doctors.  She wrote that she had a 2 1/2 inch permanent raised 
scar that was irritated and itched.  She also wrote that she 
had problems wearing belts because the scar was located at 
her waistline.  She added that she had missed two weeks of 
work for recovery from the surgery.  

In January 2005, the veteran submitted a letter from her 
employer in which it was reported that she was out of work 
from January 6, to January 15, 2004 for medical reasons.  

The report of the September 2005 VA examination shows that 
the veteran reported that she had a recurrent sebaceous cyst 
that was eventually excised in 2003.  She said the scar was 
sensitive and itchy, but there was no functional impairment.  
The scar did not result in any time lost from work.  On 
objective physical examination, she had a level scar 
measuring 4 x .5 cm (2 cm2) with tenderness.  There was no 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation 
or abnormal texture.  The scar was well-healed and minimally 
tender.

In a November 2006 decision, the RO increased the rating for 
the cyst of the right side to 10 percent effective September 
19, 2005, the date of the VA examination.  As mentioned, she 
continued her appeal seeking a compensable evaluation from 
August 9, 1994, to September 18, 2005.


Entitlement to an Increased Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When, as here, the veteran timely appeals the rating 
initially assigned for her disability, VA must consider 
whether she is entitled to a "staged" rating to compensate 
her for times since the effective date of her award when her 
disability may have been more severe than at other times 
during the course of her appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

During the pendency of this appeal, the rating criteria for 
evaluating skin disorders were amended.  These changes became 
effective on August 30, 2002.  See 67 Fed. Reg. 49590 (July 
31, 2002) (codified at 38 C.F.R. § 4.118 (2004)).  Under the 
old and new rating criteria, benign skin growths are 
evaluated using the criteria to rate scars.  38 C.F.R. § 
4.118, DC 7819 (2002 & 2007).  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

Under the old criteria for rating scars, a 10 percent 
evaluation is warranted for a superficial scar that is tender 
and painful on objective demonstration.  38 C.F.R. §4.118, DC 
7804 (2002).  Similarly, under the new criteria, a 10 percent 
evaluation is warranted for a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  
The other DCs for rating scars are not applicable because the 
cyst at most measured 16 cm2 and the scar at most measured 2 
cm2.  There is no evidence of ulceration or limitation of 
function.  The scar is well-healed and not poorly nourished 
or unstable.

The evidence does not indicate the cyst of the veteran's 
right abdominal wall was symptomatic after it was incised and 
drained in November 1992.  In September 1994, it was noted 
that she had a 5 mm cyst that was nontender.  The VA 
treatment records indicate she had concerns about the cyst 
under her left breast in October 1995, but made no mention of 
the one on her right side.  Again, in January 1998, there was 
mention of the cyst on her left side, but not her right.  
This evidence suggests the cyst on her right side remained 
asymptotic during this time period.

The cyst on the veteran's right side increased in size until 
eventually she requested to have it removed in December 2003.  
Prior to its removal in January 2004, she did not complain of 
any tenderness or irritation associated with the cyst.  Only 
after the cyst was excised did she begin complaining about 
tenderness and irritation caused by the scar.  

A 10 percent rating is warranted for a superficial scar that 
is tender on objective demonstration or examination.  The 
September 2005 VA examination is the first indication that 
the scar or the cyst was objectively tender.  It is fair to 
presume, however, that the scar was tender since the January 
2004 surgery.  Therefore, resolving all reasonable doubt in 
her favor, a 10 percent rating is warranted from January 6, 
2004, the day the cyst was excised.  A compensable initial 
rating from August 9, 1994, to January 5, 2004, must be 
denied, however, because the preponderance of the evidence is 
against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of initial 
rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  

Although the veteran's employer stated that the veteran lost 
approximately 7 days of work following the January 2004 
surgery, the schedular evaluation is intended to compensate 
her for considerable time lost from employment consistent 
with the evaluation.  38 C.F.R. § 4.1 (2007).  The medical 
evidence also does not show frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the regular schedular 
standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  

In the absence of evidence of exceptional factors for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a Temporary Total Evaluation

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the Schedule, when it 
is established that treatment of a service-connected 
disability resulted in the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by a cast, without surgery, of one 
major joint or more.   Furthermore, extensions of temporary 
convalescent ratings, for up to three months for item number 
(1) above, and up to six month for items (2) and (3) above, 
are available.  38 C.F.R. § 4.30.

The veteran underwent excision of the cyst on January 6, 2004 
and was released later that same day.  At a follow-up 
appointment on January 15, 2004, the sutures were removed and 
it was noted that the wound was healing well without any 
signs of infection.  Her employer stated that she was out of 
work for only 7 days.  While she stated that it took her two 
weeks to recover, there is no evidence that the surgery 
required a month of convalescence or resulted in severe 
postoperative residuals.  The evidence does not indicate the 
need for house confinement or use of a wheelchair or 
crutches.  The evidence also does not indicate immobilization 
by a cast.  In short, there is no basis for assigning a 
temporary total evaluation under 
38 C.F.R. § 4.30.  

The claim for temporary total evaluation for convalescence 
following the excision of a cyst on January 6, 2004, must be 
denied because the preponderance of the evidence is against 
the claim-meaning there is no reasonable doubt to resolve in 
the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An initial rating of 10 percent for residuals of a cyst of 
the right lateral abdominal wall is granted, effective 
January 6, 2004.

A temporary total evaluation for convalescence following the 
excision of a cyst on January 6, 2004, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


